DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 31, 32, 35, 38, 39, 41, 42, 46, 51, 57-60, 62, 64, 70, 72, 79, and 100 are pending in the instant application. Claims 5, 6, 57-60, 62, 64, 79, and 100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-4, 31, 38, 41, 70, and 72 are rejected. Claims 1, 7, 32, 35, 39, 42, 46, and 51 are objected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
 Response to Amendment and Arguments/Remarks
	The amendments and arguments/remarks filed on August 29, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(b) rejection and the 35 U.S.C. 102(a)(1) rejections as being anticipated by Andreu et al., Nammalwar et al. and US 2013/0197049 A1, the grounds for rejection are found to be moot in view of Applicant’s amendment (see below) and the rejections and objection have been withdrawn. 
	It is noted that claim 1 has not been amended to recite the subject matter of claim 16 (for formula I) or wherein R2 is limited to –(CH2) nC(O)NR5R6 like Applicant intended according to the arguments/remarks. See the following claim objection. However, the examiner has treated claim 1 as if the amendment has been made for the sake of this Office action. 
	Election/Restrictions
It is noted that, according to MPEP 803.02, the search of the Markush-type claim has been extended to the non-elected species wherein:
the compounds are of the formula (I) wherein R2 is –(CH2)nC(O)NR5R6; and the remaining variables are as defined in the claims. 
As prior art has been found which anticipates the above identified nonelected species, the Markush-type claims are rejected as follows and the subject matter of the claims drawn to nonelected species held withdrawn from consideration. Claims 1-4, 7, 31, 32, 35, 38, 39, 41, 42, 46, 51, 70, and 72 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 38 and 41 recite the limitations R3’ is hydrogen and R3“ is hydrogen, respectively, and claim 2, from which the claims depend on, discloses formula (III) wherein R3‘ and R3“ are hydrogen. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 31, 70, and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3850920 B2. 
JP 3850920 B2 discloses azulene derivatives which can be used in pharmaceutical compositions comprising excipients and can be orally or parenterally administered (see [0054] of the translation), such as Compound 62 (see [0026] of the translation) or 

    PNG
    media_image1.png
    280
    335
    media_image1.png
    Greyscale
. Therefore, a compound of formula (I) and a pharmaceutical composition comprising a compound of the formula (I) wherein R1 is -C(O)R4 wherein R4 is a substituted version of aryl(C≤12); m is 1; R3 is halo; R2 is –(CH2)nC(O)NR5R6 wherein n is 0 and one of R5 and R6 is alkyl(C≤12) and the other is aralkyl(C≤12); and R3’ and R3” are hydrogen are anticipated by the reference. 
Claim Objections
Claim 1 is objected to because of the following informalities: the intended (by Applicant) limitation wherein R2 is limited to –(CH2) nC(O)NR5R6 has not been made. Appropriate correction is required. 
Claims 1, 7, 32, 35, 39, 42, 46, and 51 are objected to for depending on a previous rejected claim. However, even if the claims are amended to be in independent form, they would still not be in condition for allowance because they contain non-elected subject matter (i.e., compounds of formula (II)). In other words, the subject matter or species which are not embraced by the elected embodiment or the identified nonelected species have been withdrawn from further consideration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626